UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5173


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANDREW LONNIE SCOTT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:07-cr-00144-F-1)


Submitted:    May 28, 2009                  Decided:   June 16, 2009


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Anne Margaret Hayes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andrew Lonnie Scott pled guilty pursuant to a written

plea   agreement    to    possession     of    a   firearm   by   a   felon,    in

violation of 18 U.S.C. § 922(g)(1) (2006), and he was sentenced

to ninety-six months’ imprisonment.                Appellate counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), in

which he asserts there are no meritorious issues for appeal but

questions whether the district court erred in its application of

U.S.   Sentencing        Guidelines     Manual     § 2K2.1(b)(1)(A)         (2007).

Scott was notified of his right to file a pro se supplemental

brief, but he did not do so.             The Government moves to dismiss

the appeal, asserting the issue raised by counsel is precluded

by the waiver of appellate rights in Scott’s plea agreement.

           Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Scott

knowingly and voluntarily waived his right to appeal.                   Further,

because   the   issue     raised   by   appellate     counsel     clearly    falls

within the scope of the waiver, the terms of the agreement will

be enforced.       Accordingly, we grant the Government’s motion to

dismiss   the   sentencing     issue.         However,   because      the   appeal

waiver pertains only to Scott’s sentence, we have reviewed the

conviction pursuant to Anders.           As we have found no meritorious

issues for appeal, we affirm Scott’s conviction.



                                        2
           This court requires that counsel inform his client, in

writing,   of    his   right     to    petition    the   Supreme     Court   of   the

United States for further review.               If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                Counsel’s motion must state

that a copy thereof was served on the client.                     We dispense with

oral   argument     because      the    facts     and    legal    contentions     are

adequately      presented   in    the    materials       before     the   court   and

argument would not aid the decisional process.



                                                                 DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                          3